—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered February 18, 1997, convicting him of attempted murder in the second degree (four counts), criminal possession of a weapon in the second degree, and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the court deviated from CPL 300.10 (2) when it twice instructed the jury with respect to the defendant’s failure to testify, this did not constitute reversible error. The charge in substance was consistent with the intent of the statute, was not so lengthy as to prejudicially draw the jury’s attention to this issue, and did not imply that the defendant’s failure to testify was a tactical maneuver rather than an exercise of his constitutional right (see, People v Odome, 192 AD2d 725, 726; People v Williams, 188 AD2d 573, 574).
Under the circumstances, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not require reversal.
Thompson, J. P., Pizzuto, Joy and Altman, JJ., concur.